Citation Nr: 1726928	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-44 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cardiac arrhythmia.

2.		Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension, to include as secondary to cardiac arrhythmia.

3. Entitlement to to service connection for cardiac arrhythmia.

4. Entitlement to service connection for hypertension, to include as secondary to cardiac arrhythmia.


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to April 1976.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a
September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg Florida, which declined to reopen claims of
entitlement to service connection for cardiac arrhythmia and hypertension, to include as secondary to cardiac arrhythmia.  The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v Mansfield 21 Vet App 545 (2008).  Accordingly, the hypertension claim has been recharacterized to reflect the theory of secondary service connection.

The issue(s) of entitlement to service connection for cardiac arrhythmia and entitlement to service connection for hypertension, to include as secondary to cardiac arrhythmia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.	An unappealed September 2004 rating decision denied the claim of service connection for cardiac arrhythmia.

2. An unappealed September 2004 rating decision denied the claim of service connection for hypertension, to include as secondary to cardiac arrhythmia.

3.	The evidence received since the September 2004 rating decision relates to unsubstantiated facts in the previously denied claim; and raises a reasonable possibility of substantiating the claim for service connection for cardiac arrhythmia.

4. The evidence received since the September 2004 rating decision relates to unsubstantiated facts in the previously denied claim; and raises a reasonable possibility of substantiating the claim for service connection for hypertension, to include as secondary to cardiac arrhythmia.


CONCLUSIONS OF LAW

1. The September 2004 rating decision denying service connection for cardiac arrhythmia is final.  38 U.S.C.A. §§ 7103, 7104 (West 20014); 38 C.F.R. § 20.1100 (2016).

2. The September 2004 rating decision denying service connection for hypertension, to include as secondary to cardiac arrhythmia is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

3. New and material evidence has been received to reopen a claim of entitlement to service connection for cardiac arrhythmia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to cardiac arrhythmia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2014).  However, the Veteran may request that VA reopen her claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's claim of entitlement to service connection for cardiac arrhythmia and hypertension, to include as secondary to cardiac arrhythmia was initially denied by a rating decision dating in December 2002.  The Veteran was notified in a letter dated December 2002.  The basis for the original denial was a lack of in-service incurrence and the lack of a nexus between the Veteran's current diagnosis and her active duty service.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2016).  

The Veteran filed  a claim to reopen in July 2004, more than a year after her initial denial.  In the September 2004 rating decision, the RO denied service connection for both disorders.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2016).  In March 2007 the Veteran again applied to have the claims reopened.  In a September 2007 rating, the RO denied the claims. The Veteran applied to have both claims reopened again in June 2008, within a year of the September 2007 denial.  In September 2008 the claims were both denied because the evidence submitted was not new and material.  In January 2009, the Veteran filed a notice of disagreement.  The evidence added to the record since the September 2004 final denial includes social security records, and medical records.  The Board has carefully reviewed the newly submitted evidence and found the evidence to be both new and material.  More specifically, the evidence relates to an unestablished fact necessary to substantiate the Veteran's claims of entitlement to service connection for cardiac arrhythmia and hypertension, to include as secondary to cardiac arrhythmia.  The evidence provides information regarding the in-service incurrence of the Veteran's cardia arrhythmia and hypertension, to include as secondary to cardiac arrhythmia.

As the newly submitted evidence pertains to the reason for the prior denial and raises the reasonable possibility of substantiating the Veteran's underlying claims, her request to reopen the previously disallowed claims of entitlement to service connection for cardiac arrhythmia and hypertension, to include as secondary to cardiac arrhythmia are granted.  38 C.F.R. § 3.156 (a).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for cardiac arrhythmia, is reopened, and granted to that extent.

New and material evidence having been received, the claim of entitlement to service connection for hypertension, to include as secondary to cardiac arrhythmia, is reopened, and granted to that extent.


REMAND

The Veteran contends that her cardiac arrhythmia and hypertension, to include as secondary to cardiac arrhythmia are related to her active duty service.  Specifically, the Veteran contends that her disabilities are due to, or were aggravated by her active duty service.  The Board previously remanded this matter to obtain Social Security Administration records potentially relevant to this Board's determination.  While the Board has obtained those records, the Board finds that additional development needs to be done.

According to the July 2003 medical records, the Veteran is currently diagnosed with arterial hypertension, and cardiac arrhythmia (sometimes referred to as cardiac dysrhythmia), and Wolff Parkinson-White syndrome (an atrioventricular conduction pathway abnormality that leads to arrhythmia).  The July 2002 medical records indicate that the Veteran experienced tachycardia during her military training in the 70s but it was not diagnosed until 2000 or 2001.  According to the notes, this condition has led to episodes of arrhythmic tachycardia of 240 beats per minute.

The Board finds that the Veteran should be afforded a VA examination to address the etiology of her cardiac arrhythmia, and her hypertension, to include as secondary to cardiac arrhythmia.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C. § 5103A (d) and 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.	With any necessary assistance from the Veteran, obtain and associate with the claims file, all outstanding VA treatment records and VA hospital records.

2. Schedule the Veteran for an examination by an appropriate VA medical professional.  The examination should not take place until step 1, has been completed.  The examiner must review the Veteran's claims file and conduct any necessary testing.  

The examiner is to determine whether it is at least as likely as not that the Veteran's cardiac arrhythmia, and her hypertension are related to or caused by her active duty service.

In addition, the examiner is to determine if the Veteran's hypertension is caused by or aggravated by the Veteran's cardiac arrhythmia.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

A response regarding both direct causation and secondary causation, to include aggravation must be provided or the examination report will be returned as inadequate.

If it is determined that the Veteran's  hypertension is caused by or aggravated by her cardiac arrhythmia, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the for cardiac arrhythmia and hypertension, to include as secondary to cardiac arrhythmia before the onset of aggravation.

The examination report must include a complete rationale for all opinions expressed.  If the requested opinion cannot be provided without resorting to speculation, the examiner must explain why this is so.

4. Then readjudicate the issues of service connection for cardiac arrhythmia and hypertension, to include as secondary to cardiac arrhythmia.  If the service connections remain denied, furnish the Veteran with a Supplemental Statement of the Case and afford them an opportunity to respond before the file is returned to the Board for further consideration.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


